Citation Nr: 0516331	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1943 to January 1946, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also observes that VA medical records dated in 
December 2001 document the veteran as having told an 
audiologist that he had a deaf right ear that was the result 
of being blown off a ship during his period of service.  The 
veteran also told the December 2002 VA examiner that he had 
unilateral hearing loss in his right ear due to acoustic 
trauma that occurred during his military service.  Although 
the RO denied service connection for left ear hearing loss in 
the June 2002 rating decision on appeal and the veteran filed 
a timely notice of disagreement to this decision, the 
statement of the case characterizes the issue of service 
connection for hearing loss without specifying which ear was 
under consideration.  However, as it appears that the veteran 
is seeking service connection for bilateral hearing loss and 
service connection for right ear hearing loss has not been 
properly placed in appellate status by the RO, this matter is 
referred to the RO for appropriate action.  

The issue of entitlement to service connection for tinnitus 
will be discussed in the remand portion of this decision.  
That issue is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed August 1981 rating decision denied service 
connection for defective hearing.

3.  The evidence received since the August 1981 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for left hearing loss.

4.  The veteran has not been shown by competent medical 
evidence to currently have left ear hearing loss that is 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The August 1981 rating decision, which denied service 
connection for defective hearing, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received subsequent to the August 1981 
rating decision is new and material, and the claim for 
service connection for left ear hearing loss is reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2004).

3.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the June 
2002 rating decision as well as the January 2003 Statement of 
the Case issued in connection with the veteran's claim have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons his claim was denied.  In 
addition, the RO sent letters in May 2002 and May 2003 to the 
veteran that specifically informed him of the substance of 
the VCAA, including the division of responsibilities between 
the VA and the veteran in obtaining the evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the May 
2002 and May 2003 letters essentially satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  In addition, the Board 
observes that the veteran was afforded a VA examination in 
December 2002 in connection with his claim for service 
connection for left ear hearing loss.  The veteran and his 
representative have not informed the Board of any additional, 
relevant evidence that needs to be obtained prior to 
appellate review.  In fact, the veteran's representative 
submitted a memorandum in May 2005 in which he stated that 
the presentation in the claims file was more than adequate in 
documenting the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Moreover, the Board 
notes that any deficiencies in VA compliance with the VCAA 
notice or development requirements as they relate to 
reopening the veteran's claim for service connection for left 
ear hearing loss is not prejudicial to the veteran by virtue 
of the Board's reopening the veteran's claim by its decision 
this date, as discussed below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).   Therefore, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
February 1943 to January 1946, and his military occupational 
specialty was listed as a parts clerk.

Service medical records are negative for any complaints, 
treatment, or diagnosis of left ear hearing loss.  The 
veteran was afforded an induction examination in December 
1942 as well as a separation examination in January 1946.  
Neither examination found any ear abnormalities, and 
whispered voice testing found the veteran to have 15/15 
hearing sensitivity bilaterally at the time of both 
examinations.

Private medical records dated in February 1958 document the 
veteran as having sought treatment with complaints of hearing 
loss.  It was noted that he had been in good health until 
October 1957 at which time he suddenly felt as though he 
could not hear with either ear.  The veteran told the 
treating physician that he was not totally deaf, as he could 
hear voices faintly, and he also related that his hearing 
came back in his left ear five to ten minutes later.  His 
right ear remained the same.  The veteran was examined, and 
an audiological examination report was included; however, the 
report did not provide an interpretation of the audiometric 
readings contained on the graph.  It was also noted that no 
traumatic factor was known.  

A. C. Furstenberg, M.D. wrote a letter in April 1958 in which 
he indicated that the veteran had complained of right ear 
hearing loss since October 1957.  He noted that the veteran 
had been enjoying good health prior to that time and that he 
suddenly felt as though he could not hear with either ear.  
Since that time, the veteran had reported hearing a 
continuous noise in his right ear, but related that his left 
ear had cleared up in five to ten seconds.  The veteran 
denied having any headaches or vertigo.  Dr. Furstenberg 
examined the veteran and did not find any abnormalities of 
his ears, nose, or throat, but an audiometric examination 
revealed a complete type of hearing loss in the right ear, as 
he could not hear on that side.  His left ear hearing was 
within normal limits, and a caloric examination found the 
right ear to be normal in all fields.  Dr. Furstenberg 
further indicated that the veteran had been seen by a 
neurologist whose impression was a negative neurological 
examination with the exception of hearing loss, and there was 
no evidence of any brain tumor.  X-rays of the skull were 
also negative.  Dr. Furstenberg listed his final impression 
as a perceptive type of hearing loss complete for the right 
ear.

Three lay statements were submitted in November 1980 by men 
who had served with the veteran.  These men indicated that a 
Japanese suicide plane hit the ship on which the veteran was 
serving in November 1944 and that he subsequently had trouble 
hearing with one of his ears. 

VA medical records dated from August 2001 to August 2002 
document the veteran's complaints, diagnosis, and treatment 
for various disorders, including hearing loss.  The veteran 
sought treatment in August 2001 with complaints of difficulty 
hearing, and he was referred for an audiology consultation.  
The veteran was later seen for such a consultation in 
December 2001 at which time he reported having a deaf right 
ear that was the result of being blown off a ship by an 
explosion during service.  The veteran also told the 
audiologist that he had a history of occupational noise 
exposure as a toolmaker for 40 to 45 years.  The audiologist 
noted that a hearing test performed in 1944 indicated that 
nothing could be done for his right ear.  An audiological 
evaluation showed the veteran to have profound, mixed hearing 
loss in the right ear that was predominantly sensorineural in 
nature.  His left ear had mild, sloping to severe 
sensorineural hearing loss above 500 Hz.  His word 
recognition was poor in his right ear, but good in his left 
ear.  Tympanometry showed normal middle ear pressure and 
compliance bilaterally.  The veteran had a normal ipsi reflex 
in his left ear, which suggested normal middle ear function, 
but the ipsi reflex was absent in his right ear.  Although it 
was noted that the veteran did have some dizziness due to his 
cerebrovascular accident the previous year, he did not have 
tinnitus or vertigo.  An audiological examination report was 
included; however, the report did not provide an 
interpretation of the audiometric readings contained on the 
graph.  The veteran was also diagnosed with right ear hearing 
loss in May 2002, and an August 2002 addendum to the December 
2001 audiology report indicated that it was the audiologist's 
opinion that it was more likely than not that the veteran 
sustained right ear deafness from an acoustic trauma aboard a 
ship during World War II.  

In his August 2002 Notice of Disagreement, the veteran 
claimed that he had hearing loss due to the bombing of the 
ship on which he was onboard, the USS Jeremiah Dailey, in 
November 2004.

The veteran submitted a statement in March 2002 in which he 
claimed that he was on the USS Jeremiah Dailey when a 
kamikaze plane hit and knocked him overboard.  He contended 
that the blast occurred in his left ear, but he also noted 
that he never sought treatment for his ear until after his 
discharge.  

The veteran was afforded a VA examination in December 2002 at 
which time he reported having right ear hearing loss that was 
the result of his military noise exposure.  In this regard, 
he related that a Japanese suicide bomber struck the bridge 
of the ship on which he was serving during the Leyte invasion 
in the Philippines.  He was located underneath the bridge at 
that time and was blown off of the ship during the explosion.  
The veteran claimed that he suffered deafness since that time 
and stated that he was tested prior to his discharge from 
service at which time he was informed that nothing could be 
done to restore his hearing sensitivity.  The examiner also 
noted that the veteran had worked as a machinist and tool and 
die maker following his discharge for 40 to 45 years.  In 
addition, the veteran complained of having episodic 
lightheadedness, but he denied having vertigo, otalgia, 
otorrhea.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
90
85
85
LEFT
25
40
40
60
70

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 88 percent in the left ear.  
An otoscopy showed intact tympanic membranes bilaterally, and 
immitance results were consistent with normal middle ear 
function in both ears.  Negative contralateral, acoustic 
reflex decay results were consistent with normal VIII nerve 
function in the left ear, but absent acoustic reflex 
thresholds sound right were commensurate with the degree of 
sensorineural hearing loss in his right ear.  It was noted 
that the results were consistent and reflected organic 
threshold of hearing.  The examiner indicated that the 
puretone air conduction thresholds showed a profound 
sensorineural hearing loss from 500 to 4000 Hz in the right 
ear with profoundly impaired word recognition.  The veteran's 
puretone air conduction thresholds for the left ear were 
within normal limits at 500 Hz with a mild to moderately 
severe sensory hearing loss from 1000 to 4000 HZ.  Word 
recognition for the left ear was mildly impaired.  

The December 2002 VA examiner reviewed the veteran's claims 
file, including his service medical records, and observed 
that the record was void of any evidence documenting an 
incidence of acoustic trauma from the veteran being blown off 
a ship after a suicide plane had hit the bridge.  The 
examiner also noted that an April 1958 letter from an 
otolaryngologist had indicated that the veteran was in normal 
health until he suddenly lost his hearing in his right ear in 
October 1957.  As such, the examiner stated that there was no 
evidence to establish a relationship between the veteran's 
hearing loss and his military service, which occurred eleven 
years prior to his hearing loss.

Law and Analysis

The veteran contends that he is entitled to service 
connection for left ear hearing loss.  More specifically, he 
claims that his left ear hearing loss is related to acoustic 
trauma that he was exposed to during his period of service.
 
Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).   Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss, when 
such diseases are manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss. Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993). When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Hensley, 5 Vet. App. at 160.

The Board observes that the veteran's claim for service 
connection for left ear hearing loss was previously 
considered and denied by the RO in a rating decision dated in 
August 1981.  The veteran was notified of the decision and of 
his appellate rights.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In March 2002, the veteran essentially requested that his 
claim for service connection for left ear hearing loss be 
reopened.  The rating decision now on appeal appears to have 
implicitly reopened the veteran's claim for service 
connection for left ear hearing loss and adjudicated the 
claim on a de novo basis.  As will be explained below, the 
Board believes that the RO's adjudication regarding reopening 
the veteran's claim for left ear hearing loss is ultimately 
correct.  Nevertheless, the requirement of submitting new and 
material evidence is a material legal jurisdictional issue 
that the Board is required to address on appeal, despite the 
RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996) (Statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, once apparent, must be adjudicated).  Thus, the 
Board has recharacterized the issue on appeal as whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim for service connection for left ear 
hearing loss.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  The Board acknowledges that there has been a 
regulatory change in the definition of new and material 
evidence that is applicable to all claims filed on or after 
August 29, 2001, such as the instant case.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

As previously indicated, a rating decision dated in August 
1981 denied service connection for defective hearing.  In 
that decision, the RO noted that the veteran's service 
medical records were negative for any complaints or clinical 
findings of defective hearing and that an examination at the 
time of the veteran's discharge found him to have normal 
hearing.  The RO also indicated that a statement from a 
private physician related that the veteran first experienced 
difficulty hearing in his right ear in October 1957, which 
was precipitated as a result of an unknown cause.  There was 
no evidence of record showing defective hearing prior to that 
date.  As such, the RO determined that the veteran's 
defective hearing had not been incurred in or aggravated by 
service and denied service connection.

The evidence associated with the claims file subsequent to 
the August 1981 rating decision includes VA medical records 
dated from August 2001 to August 2002, and a December 2002 VA 
examination report as well as the veteran's own assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the August 1981 rating 
decision and finds that this evidence is new, in that it was 
not previously of record.  The Board also finds this evidence 
to be material in that it appears to contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  In this regard, the Board notes 
that the December 2002 VA examination addressed whether the 
veteran's hearing loss was related to his military service.  
Thus, this new evidence has provided an opinion regarding any 
nexus between the disorder and the veteran's military 
service.   Accordingly, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for left ear 
hearing loss.   

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of this claim in 
this decision. As discussed above, VA has already met all 
obligations to the veteran under the Veterans Claims 
Assistance Act. Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for 
left ear hearing loss.  The Board observes that several lay 
statements were submitted in support of the veteran's claim 
indicating that he had had trouble hearing with one of his 
ears after a Japanese suicide plane struck the ship on which 
he was serving.  However, such evidence must be considered in 
light of the entire evidentiary record.  In this regard, even 
assuming that a plane struck the ship on which the veteran 
was aboard, his service medical records are negative for any 
complaints, treatment, or diagnosis of hearing loss, and 
there is no evidence of record showing that he sought 
treatment or was diagnosed with left ear hearing loss within 
one year of his separation from service.  In fact, the 
medical evidence of record shows that the veteran did not 
seek treatment until many years following his separation from 
service, and in February 1958, the veteran reported being in 
good health until October 1957 when he suddenly felt as 
though he could not hear with either ear.  The Board attaches 
substantially greater probative weight to the 1958 
contemporaneous objective medical reports which clearly 
provide that the date of onset of hearing loss was many years 
following service. Therefore, the Board finds that left ear 
hearing loss did not manifest during the veteran's period of 
service or within one year thereafter.

Further, the Board acknowledges that the veteran asserts that 
he sustained the disabilities at issue in combat.  In the 
case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

However, pertinent case law provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In this regard, the Board notes that there are two opinions 
of record purporting to address the connection, if any, 
between the veteran's current hearing loss and service.  As 
noted above, however, the August 2002 VA audiologist only 
expressed an opinion regarding the veteran's right ear 
hearing loss.  However, as to the left ear, in addition to 
the lack of evidence establishing that the veteran had left 
ear hearing loss during service or within close proximity 
thereto, no physician has linked his current left ear hearing 
loss to his military service or to any incident that occurred 
during service.  The record shows that there were no 
complaints, treatment, or diagnosis of left ear hearing loss 
for many years following the veteran's separation from 
service.  Nor is there is any competent evidence of record, 
medical or otherwise, which links his current left ear 
hearing loss to a disease or injury in service.  In fact, the 
December 2002 VA examiner stated that there was no evidence 
to establish a relationship between the veteran's hearing 
loss and his military service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for left ear hearing 
loss.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for left ear hearing loss is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he currently has left ear hearing loss that is 
related to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened, and to this extent only, the appeal is granted.

Service connection for left ear hearing loss is denied.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this case, the Board notes that the veteran was afforded a 
VA examination in December 2002 in connection with his claim 
for service connection for tinnitus.  Although the veteran 
reported having a periodic, unilateral "roaring" sound in 
his right ear that began during his military service, the 
examiner did not offer a medical opinion as to whether the 
veteran currently has tinnitus that is related to his 
military service.  Therefore, the Board finds that a medical 
opinion is necessary for the purpose of determining the 
nature and etiology of any tinnitus that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the veteran's 
claims folder to the December 2002 VA 
examiner, or if unavailable to 
another suitably qualified VA 
examiner, for a clarifying opinion as 
to the etiology of the veteran's 
tinnitus.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
to offer an opinion as to whether it 
is at least as likely as not that the 
veteran's tinnitus is related to his 
military service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2004), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


